
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.20


SUMMARY OF THE COMPANY'S NON-EMPLOYEE DIRECTOR COMPENSATION

        Non-employee directors are paid $2,000 for each Board meeting attended
in person, $1,000 per Board meeting conducted by telephone, $1,500 for each
Audit Committee meeting attended, whether in person or by phone, $1,000 for each
Compensation Committee, Nominating Committee or Special Committee meeting
attended in person and $500 for each Compensation Committee, Nominating
Committee or Special Committee meeting conducted by telephone. In addition, the
Chairman of the Audit Committee is paid an additional fee of $8,000 per year and
the Chairman of the Compensation Committee is paid an additional fee of $4,000
per year for their services as such. All directors are reimbursed for their
reasonable expenses related to attendance at meetings.

        In accordance with the Company's 2009 Incentive Plan, any non-employee
director first elected to the Board will receive a stock option award of 50,000
shares. Each year, as of the date of the Annual Meeting of Stockholders, each
non-employee director will receive a stock option award of 15,000 shares. The
number of shares that may be allocated to be awarded to non-employee directors
cannot exceed 20% of the maximum number of shares authorized under the 2009
Plan.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.20

